                        IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA
                                PITTSBURGH DIVISION

JACKIE D. CONLEY, individually and              §       Docket No. 2:17-cv-01391-CB
on behalf of all others similarly situated,     §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §       JURY TRIAL DEMANDED
                                                §
CABOT OIL AND GAS                               §
CORPORATION,                                    §       CLASS/COLLECTIVE ACTION
                                                §       PURSUANT TO 29 U.S.C. § 216(b)/
        Defendant.                              §       FED. R. CIV. P. 23

                    ORDER GRANTING FLSA SETTLEMENT AND
                 PRELIMINARY APPROVAL OF RULE 23 SETTLEMENT

        Before the Court is a Motion for Approval of the Parties’ FLSA Settlement Agreement and

Preliminary Approval of the Rule 23 Settlement Agreement (“Approval Motion”) by Plaintiff Jackie

Conley. After considering the Approval Motion and the papers in support of the same, the Settlement

Agreement and Release (the “Settlement Agreement”), and the arguments of counsel, the Court is of

the opinion that the motion to approve the FLSA Settlement Agreement is GRANTED and the

motion to preliminarily approve the Rule 23 Settlement Agreement is also GRANTED. IT IS

HEREBY ORDERED as follows:
        1.      The Court conditionally certifies the 42 person FLSA class for settlement notice

purposes, as identified on Exhibit 2 of the Settlement Agreement.

        2.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure (“Rule 23”), the proposed

settlement of the Pennsylvania state law claims embodied in the Settlement Agreement is hereby

preliminarily approved as fair, reasonable, and adequate, and in the best interests of the Settlement

Class (as defined in the Settlement Agreement), in light of the factual, legal, practical, and procedural

considerations raised by this case. Solely for the purpose of the settlement defined in the Settlement
Agreement, and pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, the Court certifies the

55 person Rule 23 class, as identified on Exhibit 2 of the Settlement Agreement.

        3.      The Court orders that the Pennsylvania Class is preliminarily certified for settlement

purposes only. If the Settlement does not become final for any reason, the fact that the Parties were

willing to stipulate to class action certification for settlement purposes shall have no bearing on, and

will not be admissible in connection with, the issue of whether a class action is properly certified in a

non-settlement context. The Court’s findings are for purposes of conditionally certifying the

Pennsylvania Class and will not have any claim, issue, or evidentiary preclusion or estoppel effect in

any other action against Cabot or in this litigation if the Settlement is not finally approved.

        4.      The Court finds that certification of the Pennsylvania Class, solely for purposes of

Settlement, is appropriate in that: (a) the Pennsylvania Class Members are so numerous that joinder

of all Pennsylvania Class Members is impracticable; (b) there are questions of law and fact common

to the Pennsylvania Class which predominate over any individual questions; (c) claims of the Class

Representative (as defined in the Settlement Agreement) are typical of the claims of the Pennsylvania

Class; (d) the Class Representatives and Class Counsel (as defined in the Settlement Agreement) have

fairly and adequately represented and protected the interests of the Pennsylvania Class; and (e) a class

action settlement is superior to other available methods for the fair and efficient adjudication of the

controversy.

        5.      The Court hereby preliminarily appoints Plaintiff Jackie Conley as the representative

of the Pennsylvania Class and finds that he meets the requirements of Rule 23(a)(4).

        6.      In accordance with Rules 23(a)(4) and (g) and the FLSA, the Court approves the

following attorneys as Class Counsel for the Pennsylvania and FLSA Classes:

                        Andrew W. Dunlap
                        JOSEPHSON DUNLAP LAW FIRM
                        11 Greenway Plaza, Suite 3050
                        Houston, Texas 77046

                        And




                                                2
                         Richard J. Burch
                         BRUCKNER BURCH PLLC
                         8 Greenway Plaza, Suite 1500
                         Houston, Texas 77046
       7.       The Court preliminarily approves the attorney fees and costs requested.

       8.       The Court finds that the plan for Class Notice (as defined in the Settlement

Agreement) is the best notice practicable under the circumstances and satisfies the requirements of

due process and Rule 23. The plan is approved and adopted. The Court further finds that the Class

Notice complies with Rule 23(c)(2), Rule 23(e), and Section 216(b) of the FLSA, and is appropriate as

part of the plan for issuing notice set forth in the Settlement Agreement as approved and adopted.

Class Counsel shall work with the settlement administrator to distribute the Notice.

       9.       The fairness hearing and hearing for Final Approval set forth in the Class Notice is

                      April 2
hereby scheduled for _____________, 2019 at 10                       3A U.S. Courthouse, 700
                                               00 a.m. in Courtroom ___,
                                            __:__

Grant Street,                Pittsburgh, Pennsylvania 15219.
        10.      No later than 5 business-days before the Hearing, counsel shall file a joint-motion for final approval of class/
        collective-action settlement, along with a signature-ready proposed order, including any and all ancillary relief-
        requested.
       IT IS SO ORDERED.


         December 11, 2018
DATED: ________________                      s\Cathy Bissoon
                                            __________________________________________
                                            Judge Cathy Bissoon
                                             United States District Judge




                                                      3
